Wade, J.
No error of law is complained of, and there is absolutely nothing in the record that indicates that the accused did not have. a fair and impartial trial; and while, under some of the testimony, the jury might reasonably have inferred that the lumber which the defendant was charged with stealing was taken under a bona fide claim of right and with no criminal intent, the jury took the opposite view; and since there was evidence upon which to base their finding, and the trial judge, who heard all the testimony and observed the demeanor of the witnesses on the stand as well as that of the accused himself while making his statement, was satisfied of the guilt of the accused and approved the verdict, we may not arbitrarily interfere with his judgment overruling the motion for a new trial. Judgment affirmed.